

 
 

--------------------------------------------------------------------------------

 
Draft Model Agreement as of August 26, 2011



 
EMPLOYEE RETENTION AGREEMENT
 
by and among
 
THE DIME SAVINGS BANK OF WILLIAMSBURGH,
 
DIME COMMUNITY BANCSHARES, INC.
 
and
 
__________________________
 
made and entered into as of
_____________________

 
 

--------------------------------------------------------------------------------

 

EMPLOYEE RETENTION AGREEMENT
 
This EMPLOYEE RETENTION AGREEMENT (“Agreement”) is made and entered into as of
___________ by and among THE DIME SAVINGS BANK of WILLIAMSBURGH, a savings bank
organized and operating under the federal laws of the United States and having
its executive offices at 209 Havemeyer Street, Brooklyn, New York 11211
(“Bank”); DIME COMMUNITY BANCSHARES, INC., a business corporation organized and
existing under the laws of the State of Delaware and having its executive
offices at 209 Havemeyer Street, Brooklyn, New York 11211 (“Holding Company”);
and ____________, an individual residing at
_______________________________(“Officer”).
 
W I T N E S S E T H:
 
WHEREAS, the Bank desires to secure for itself the Officer's services; and
 
WHEREAS, the Bank recognizes that a third party may at some time in the future
pursue a Change of Control of the Bank or the Holding Company and that this
possibility may result in the departure or distraction of the Bank's officers;
and
 
WHEREAS, the Bank has determined that appropriate steps should be taken to
encourage the continued attention and dedication of the Bank's officers,
including the Officer, to their duties for the Bank without the distraction that
may arise from the possibility of a Change of Control of the Bank or the Holding
Company; and
 
WHEREAS, the Bank believes that, by assuring certain officers, including the
Officer, of reasonable financial security in the event of a Change of Control of
the Bank or the Holding Company, such officers will be in a position to perform
their duties free from financial self interest and in the best interests of the
Bank and its shareholders; and
 
WHEREAS, for purposes of securing the Officer's services for the Bank, the Board
of Directors of the Bank ("Board") has authorized the proper officers of the
Bank to enter into an employee retention agreement with the Officer on the terms
and conditions set forth herein; and
 
WHEREAS, the Board of Directors of the Holding Company has authorized the
Holding Company to guarantee the Bank's obligations under such an employee
retention agreement; and
 
WHEREAS, the Officer is willing to make the Officer's services available to the
Bank on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Bank, the Holding Company and the Officer
hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

Section 1.                      Effective Date.
 
(a) This Agreement shall be effective as of the date first above written and
shall remain in effect during the term of this Agreement which shall be for a
period of three (3) years commencing on the date of this Agreement, plus such
extensions as are provided pursuant to section 1(b); provided, however, that if
the term of this Agreement has not otherwise terminated, the term of this
Agreement will terminate on the date of the Officer's termination of employment
with the Bank; and provided, further, that the obligations under section 8 of
this Agreement shall survive the term of this Agreement if payments become due
hereunder.
 
(b) Prior to each anniversary date of this Agreement, the Board shall consider
the advisability of an extension of the term in light of the circumstances then
prevailing and may, in its discretion, approve an extension to take effect as of
the upcoming anniversary date.  If an extension is approved, the term of this
Agreement shall be extended so that it will expire three (3) years after such
anniversary date.
 
(c) Notwithstanding anything herein contained to the contrary: (i) the Officer's
employment with the Bank may be terminated at any time, subject to the terms and
conditions of this Agreement; and (ii) nothing in this Agreement shall mandate
or prohibit a continuation of the Officer's employment following the expiration
of the Assurance Period upon such terms and conditions as the Bank and the
Officer may mutually agree upon.
 
Section 2.                      Assurance Period.
 
(a) The assurance period ("Assurance Period") shall be for a period commencing
on the date of a Change of Control, as defined in section 10 of this Agreement,
and ending on the ______ anniversary of the date on which the Assurance Period
commences, plus such extensions as are provided pursuant to the following
sentence.  The Assurance Period shall be automatically extended for one (1)
additional day each day, unless either the Bank or the Officer elects not to
extend the Assurance Period further by giving written notice to the other party,
in which case the Assurance Period shall become fixed and shall end on the
_______ anniversary of the date on which such written notice is given; provided,
however, that if following a Change of Control, the Office of the Comptroller of
the Currency (or its successor) is the Bank's primary federal regulator, the
Agreement shall be subject to extension not more frequently than annually and
only upon review and approval of the Board.
 
(b) Upon termination of the Officer's employment with the Bank, any daily
extensions provided pursuant to the preceding sentence, if not theretofore
discontinued, shall cease and the remaining unexpired Assurance Period under
this Agreement shall be a fixed period ending on the later of the _______
anniversary of the date of the Change of Control, as defined in section 10 of
this Agreement, or the _______ anniversary of the date on which the daily
extensions were discontinued.
 
Section 3.                      Duties.
 
During the period of the Officer's employment that falls within the Assurance
Period, the Officer shall: (a) except to the extent allowed under section 6 of
this Agreement, devote his full business time and attention (other than during
weekends, holidays, vacation periods, and periods of illness, disability or
approved leave of absence) to the business and affairs of the Bank and use his
best efforts to advance the Bank's interests; (b) serve in the position to which
the Officer is appointed by the Bank, which, during the Assurance Period, shall
be the position that the Officer held on the day before the Assurance Period
commenced or any higher office at the Bank to which he may subsequently be
appointed; and (c) subject to the direction of the Board and the By-laws of the
Bank, have such functions, duties, responsibilities and authority commonly
associated with such position.
 
Section 4.                      Compensation.
 
In consideration for the services rendered by the Officer during the Assurance
Period, the Bank shall pay to the Officer during the Assurance Period a salary
at an annual rate equal to the greater of:
 
(a) the annual rate of salary in effect for the Officer on the day before the
Assurance Period commenced; or
 
(b) such higher annual rate as may be prescribed by or under the authority of
the Board;
 
provided, however, that in no event shall the Officer's annual rate of salary
under this Agreement in effect at a particular time during the Assurance Period
be reduced without the Officer's prior written consent.  The annual salary
payable under this section 4 shall be subject to review at least once annually
and shall be paid in approximately equal installments in accordance with the
Bank's customary payroll practices.  Nothing in this section 4 shall be deemed
to prevent the Officer from receiving additional compensation other than salary
for his services to the Bank, or additional compensation for his services to the
Holding Company, upon such terms and conditions as may be prescribed by or under
the authority of the Board or the Board of Directors of the Holding Company.
 
Section 5.                      Employee Benefit Plans and Programs.
 
Except as otherwise provided in this Agreement, the Officer shall, during the
Assurance Period, be treated as an employee of the Bank and be eligible to
participate in and receive benefits under any qualified or non-qualified defined
benefit or defined contribution retirement plan, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and such other employee benefit plans and programs,
including, but not limited to, any incentive compensation plans or programs
(whether or not employee benefit plans or programs), any stock option and
appreciation rights plan, em­ployee stock ownership plan and restricted stock
plan, as may from time to time be maintained by, or cover employees of, the
Bank, in accordance with the terms and conditions of such employee benefit plans
and programs and compensation plans and programs and with the Bank's customary
practices.
 
Section 6.                      Board Memberships.
 
The Officer may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld), and
he may engage in personal business and investment activities for his own
account; provided, however, that such service and personal business and
investment activities shall not materially interfere with the performance of his
duties under this Agreement.
 
Section 7.                      Working Facilities and Expenses.
 
During the Assurance Period, the Officer's principal place of employment shall
be at the Bank's executive offices at the address first above written, or at
such other location within the City of New York at which the Bank shall maintain
its principal executive offices, or at such other location as the Bank and the
Officer may mutually agree upon.  The Bank shall provide the Officer, at his
principal place of employment, with a private office and support services and
facilities suitable to his position with the Bank and necessary or appropriate
in connection with the performance of his assigned duties under this
Agreement.  The Bank shall reimburse the Officer for his ordinary and necessary
business expenses, including, without lim­itation, the Officer's travel and
entertainment expenses, incurred in connection with the perfor­mance of the
Officer's duties under this Agreement, upon presentation to the Bank of an
itemized account of such expenses in such form as the Bank may reasonably
require, each such reimbursement payment to be made promptly following receipt
of the itemized account and in any event not later than the last day of the
calendar year following the calendar year in which the expense was incurred.
 
Section 8.                      Termination of Employment with Severance
Benefits.
 
(a) In the event that the Officer's employment with the Bank shall terminate
during the Assurance Period, or prior to the commencement of the Assurance
Period but within three (3) months of and in connection with a Change of Control
as defined in section 10 of this Agreement on account of:
 
(i) The Officer's voluntary resignation from employment with the Bank within
ninety (90) days following:
 
(A) the failure of the Bank's Board to appoint or re-appoint or elect or
re-elect the Officer to serve in the same position in which the Officer was
serving, on the day before the Assurance Period commenced or a more senior
office;
 
(B) the failure of the stockholders of the Holding Company to elect or re-elect
the Officer as a member of the Board, if he was a member of the Board on the day
before the Assurance Period commenced;
 
(C) the expiration of a thirty (30) day period following the date on which the
Officer gives written notice to the Bank of its material failure, whether by
amendment of the Bank's Organization Certificate or By-laws, action of the Board
or the Holding Company's stockholders or otherwise, to vest in the Officer the
functions, duties, or responsibilities vested in the Officer on the day before
the Assurance Period commenced (or the functions, duties and responsibilities of
a more senior office to which the Officer may be appointed), unless during such
thirty (30) day period, the Bank fully cures such failure;
 
(D) the failure of the Bank to cure a material breach of this Agreement by the
Bank, within thirty (30) days following written notice from the Officer of such
material breach;
 
(E) a reduction in the compensation provided to the Officer, or a material
reduction in the benefits provided to the Officer under the Bank's program of
employee benefits, compared with the compensation and benefits that were
provided to the Officer on the day before the Assurance Period commenced;
 
(F) a change in the Officer's principal place of employment that would result in
a one-way commuting time in excess of the greater of (I) 30 minutes or (II) the
Officer's commuting time immediately prior to such change; or
 
(ii) the discharge of the Officer by the Bank for any reason other than for
"cause" as provided in section 9(a);
 
then, subject to section 21, the Bank shall provide the benefits and pay to the
Officer the amounts provided for under section 8(b) of this Agreement; provided,
however, that if benefits or payments become due hereunder as a result of the
Officer's termination of employment prior to the commencement of the Assurance
Period, the benefits and payments provided for under section 8(b) of this
Agreement shall be determined as though the Officer had remained in the service
of the Bank (upon the terms and conditions in effect at the time of his actual
termination of service) and had not terminated employment with the Bank until
the date on which the Officer's Assurance Period would have commenced.
 
(b) Upon the termination of the Officer's employment with the Bank under
circumstances described in section 8(a) of this Agreement, the Bank shall pay
and provide to the Officer (or, in the event of the Officer's death, to the
Officer's estate) on his termination of employment, subject to section 25:
 
(i) the Officer's earned but unpaid compensation (including, without limitation,
all items which constitute wages under section 190.1 of the New York Labor Law
and the payment of which is not otherwise provided for under this section 8(b))
as of the date of the termination of the Officer's employment with the Bank,
such payment to be made at the time and in the manner prescribed by law
applicable to the payment of wages but in no event later than thirty (30) days
after termination of employment;
 
(ii) the benefits, if any, to which the Officer is entitled as a former employee
under the employee benefit plans and programs and compensation plans and
programs maintained for the benefit of the Bank's officers and employees;
 
(iii) continued group life, health (including hospitalization, medical and major
medical), accident and long term disability insurance benefits, in addition to
that provided pursuant to section 8(b)(ii) and after taking into account the
coverage provided by any subsequent employer, if and to the extent necessary to
provide for the Officer, for the remaining unexpired Assurance Period, coverage
equivalent to the coverage to which the Officer would have been entitled under
such plans (as in effect on the date of his termination of employment, or, if
his termination of employment occurs after a Change of Control, on the date of
such Change of Control, whichever benefits are greater) if the Officer had
continued working for the Bank during the remaining unexpired Assurance Period
at the highest annual rate of compensation achieved during the Officer's period
of actual employment with the Bank, provided, however, that, to the extent that
the promise or provision of any continued group health benefit pursuant to this
section 8(b)(iii) would cause a group health plan maintained for the officers or
employees of the Company or the Bank to fail to comply with section 2716 of the
Public Health Service Act, the Officer shall be provided with distributions of
cash in lieu of such benefit, at the same times and in the same forms as the
premium payments which would have been made to provide such benefit, in amounts
adequate for the Officer to purchase a comparable health benefit;
 
(iv) a lump sum payment, in an amount equal to the present value of the salary
that the Officer would have earned if the Officer had continued working for the
Bank during the remaining unexpired Assurance Period at the highest annual rate
of salary achieved during the Officer's period of actual employment with the
Bank, where such present value is to be determined using a discount rate equal
to the applicable short-term federal rate prescribed under section 1274(d) of
the Internal Revenue Code of 1986 ("Code") (“Applicable Short-Term Rate”),
compounded using the compounding periods corresponding to the Bank's regular
payroll periods for its officers, such lump sum to be paid in lieu of all other
payments of salary provided for under this Agreement in respect of the period
following any such termination;
 
(v) a lump sum payment in an amount equal to the excess, if any, of:
 
(A) the present value of the aggregate benefits to which the Officer would be
entitled under any and all qualified and non-qualified defined benefit pension
plans maintained by, or covering employees of, the Bank if the Officer were 100%
vested thereunder and had continued working for the Bank during the remaining
unexpired Assurance Period, such benefits to be determined as of the date of
termination of employment by adding to the service actually recognized under
such plans an additional period equal to the remaining unexpired Assurance
Period;
 
(B) the present value of the benefits to which the Officer is actually entitled
under such defined benefit pension plans as of the date of his termination;
 
where such present values are to be determined using the mortality tables
prescribed under section 415(b)(2)(E)(v) of the Code and a discount rate,
compounded monthly, equal to the applicable long-term federal rate prescribed
under section 1274(d) of the Code for the month in which his employment
terminates ("Applicable Long-Term Rate"), provided, however, that if payments
are made under this section 8(b)(v) as a result of this section deeming
otherwise unvested amounts under such defined benefit plans to be vested, the
payments, if any, attributable to such deemed vesting shall be paid in the same
form, and paid at the same time, and in the same manner, as benefits under the
corresponding non-qualified plan;
 
(vi) a lump sum payment in an amount equal to the present value of the
additional employer contributions (or if greater in the case of a leveraged
employee stock ownership plan or similar arrangement, the additional assets
allocable to him through debt service, based on the fair market value of such
assets at termination of employment) to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained
by, or covering employees of, the Bank, if he were 100% vested thereunder and
had continued working for the Bank during the remaining unexpired Assurance
Period at the highest annual rate of compensation achieved during the Officer's
period of actual employment with the Bank, and making the maximum amount of
employee contributions, if any, required under such plan or plans, such present
value to be determined on the basis of the discount rate, compounded using the
compounding period that corresponds to the frequency with which employer
contributions are made to the relevant plan, equal to the Applicable Short-Term
Rate, provided, however, that if payments are made under this section 8(b)(vi)
as a result of this section deeming otherwise unvested amounts under such
defined contribution plans to be vested, the payments, if any, attributable to
such deemed vesting shall be paid in the same form, and paid at the same time,
and in the same manner, as benefits under the corresponding non-qualified plan;
and
 
(vii) the payments that would have been made to the Officer under any cash bonus
or long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Bank, if he had continued working for the Bank during
the remaining unexpired Assurance Period and had earned the maximum bonus or
incentive award in each calendar year that ends during the remaining unexpired
Assurance Period, such payments to be equal to the product of:
 
(A) the target incentive award (expressed as a percentage of compensation) for
the year in which termination occurs, or, if higher, the average of the actual
incentive awards earned (expressed as a percentage of compensation) for the most
recent three (3) years, for the Officer under such incentive compensation plan;
multiplied by
 
(B) the present value of the compensation that would have been paid to the
Officer during each such calendar year at the highest annual rate of
compensation achieved during the Officer’s period of actual employment with the
Bank, such payments to be made without discounting for early payment, where such
present value is to be determined using the Applicable Short-Term Rate,
compounded with the frequency corresponding to the Bank’s regular payroll
periods with respect to its officers;
 
such payments to be made at the same time and in the same manner as payments are
made to other officers of the Bank pursuant to the terms of such incentive
compensation plan.
 
The Bank and the Officer hereby stipulate that the damages which may be incurred
by the Officer following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by this section 8(b) constitute a reasonable estimate
under the circumstances of all damages sustained as a consequence of any such
termination of employment, other than damages arising under or out of any stock
option, restricted stock or other non-qualified stock acquisition or investment
plan or program, it being understood and agreed that this Agreement shall not
determine the measurement of damages under any such plan or program in respect
of any termination of employment.  Such damages shall be payable without any
requirement of proof of actual damage and without regard to the Officer's
efforts, if any, to mitigate damages.  The Bank and the Officer further agree
that the Bank may condition the payments and benefits (if any) due under
sections 8(b)(iii), (iv), (v), (vi) and (vii) on the receipt of the Officer's
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank, the Company or any subsidiary or
affiliate of either of them.
 
Section 9.                      Termination without Severance Benefits.
 
In the event that the Officer's employment with the Bank shall terminate during
the Assurance Period on account of:
 
(a) the discharge of the Officer for "cause," which, for purposes of this
Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that the Officer shall not be deemed to
have been discharged for cause unless and until he shall have received a written
notice of termination from the Board, accompanied by a resolution duly adopted
by affirmative vote of a majority of the entire Board at a meeting called and
held for such purpose (after reasonable notice to the Officer and a reasonable
opportunity for the Officer to make oral and written presentations to the
members of the Board, on his own behalf, or through a representative, who may be
his legal counsel, to refute the grounds for the proposed determination) finding
that in the good faith opinion of the Board grounds exist for discharging the
Officer for cause; or
 
(b) the Officer's voluntary resignation from employment with the Bank for
reasons other than those specified in section 8(a)(i); or
 
(c) the Officer's death; or
 
(d) a determination that the Officer is eligible for long-term disability
benefits under the Bank's long-term disability insurance program or, if there is
no such program, under the federal Social Security Act;
 
then the Bank shall have no further obligations under this Agreement, other than
the payment to the Officer (or, in the event of his death, to his estate) of his
earned but unpaid salary as of the date of the termination of his employment,
and the provision of such other benefits, if any, to which the Officer is
entitled as a former employee under the employee benefit plans and pro­grams and
compensation plans and programs maintained by, or covering employees of, the
Bank.
 
Section 10.                      Change of Control.
 
(a) A Change of Control of the Bank ("Change of Control") shall be deemed to
have occurred upon the happening of any of the following events:
 
(i) the reorganization, merger or consolidation of the Bank, respectively, with
one or more other persons, other than a transaction following which:
 
(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Bank; and
 
(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;
 
(ii) the acquisition of substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert;
 
(iii) a complete liquidation or dissolution of the Bank, or approval by the
stockholders of the Bank of a plan for such liquidation or dissolution;
 
(iv) the occurrence of any event if, immediately following such event, at least
fifty percent (50%) of the members of the Board do not belong to any of the
following groups:
 
(A) individuals who were members of the Board on the date of this Agreement; or
 
(B) individuals who first became members of the Board after the date of this
Agreement either:
 
(1) upon election to serve as a member of the Board by affirmative vote of
three-quarters (3/4) of the members of such Board, or a nominating committee
thereof, in office at the time of such first election; or
 
(2) upon election by the stockholders of the Board to serve as a member of the
Board, but only if nominated for election by affirmative vote of three quarters
(3/4) of the members of the Board, or of a nominating committee thereof, in
office at the time of such first nomination;
 
provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or
 
(v) any event which would be described in section 10(a)(i), (ii), (iii) or (iv)
if the term "Holding Company" were substituted for the term "Bank" therein.
 
(b) In no event, however, shall a Change of Control be deemed to have occurred
as a result of any acquisition of securities or assets of the Holding Company,
the Bank or any subsidiary of either of them, by the Holding Company, the Bank
or any subsidiary of either of them, or by any employee benefit plan maintained
by any of them.
 
Section 11.                      No Effect on Employee Benefit Plans or
Programs.
 
The termination of the Officer's employment during the Assurance Period or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank's qualified and
non-qualified defined benefit or defined contribution retirement plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans or such other employee benefit
plans or programs, or compensation plans or programs (whether or not employee
benefit plans or programs) and any defined contribution plan, employee stock
ownership plan, stock option and appreciation rights plan, and restricted stock
plan, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Officer to which the Bank or the Holding Company is a party
and any duplicative amount payable under any such agreement, plan or program
shall be applied as an offset to reduce the amounts otherwise payable hereunder.
 
Section 12.                      Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon the Officer, his
legal representatives and testate or intestate distributees, and the Bank and
the Holding Company, their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the respective
assets and business of the Bank or the Holding Company may be sold or otherwise
transferred.
 
Section 13.                      Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to the Officer:
 
____________________________
 
____________________________
 
____________________________
 
If to the Bank:
 
The Dime Savings Bank of Williamsburgh
 
209 Havemeyer Street
 
Brooklyn, New York 11211
 
Attention: Corporate Secretary
 
If to the Holding Company:
 
Dime Community Bancshares, Inc.
 
209 Havemeyer Street
 
Brooklyn, New York 11211
 
Attention: Corporate Secretary
 
Section 14.                      Indemnification and Attorneys' Fees.
 
The Bank shall indemnify, hold harmless and defend the Officer against
rea­sonable costs, including legal fees, incurred by the Officer in connection
with or arising out of any action, suit or proceeding in which the Officer may
be involved, as a result of the Officer's efforts, in good faith, to defend or
enforce the terms of this Agreement; provided, however, that the Officer shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement; provided, further, that this section 14 shall
not obligate the Bank to pay costs and legal fees on behalf of the Officer under
this Agreement in excess of $20,000.  For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Bank's obligations hereunder shall be conclusive evidence of the Officer's
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.  Any payment or
reimbursement to effect such indemnification shall be made no later than the
last day of the calendar year following the calendar year in which the Officer
incurs the expense or, if later, within sixty (60) days after the settlement or
resolution that gives rise to the Officer’s right to reimbursement; provided,
however, that the Officer shall have submitted to the Bank documentation
supporting such expenses at such time and in such manner as the Bank may
reasonably require.
 
Section 15.                      Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 16.                      Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 17.                      Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 18.                      Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States, and in the absence of controlling
federal law, the laws of the State of New York, without reference to conflicts
of law principles.
 
Section 19.                      Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 20.                      Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or rep­resentations relating to the subject matter
hereof.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto; provided, however, that this Agreement
shall be subject to amendment in the future in such manner as the Bank and the
Holding Company shall reasonably deem necessary or appropriate to effect
compliance with section 409A of the Code and the regulations thereunder, and to
avoid the imposition of penalties and additional taxes under section 409A of the
Code, it being the express intent of the parties that any such amendment shall
not diminish the economic benefit of the Agreement to the Officer on a present
value basis.
 
Section 21.                      Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Officer under section 8(b)
hereof (exclusive of amounts described in section 8(b)(i)) exceed three times
the Officer’s average annual total compensation for the last five consecutive
calendar years to end prior to his termination of employment with the Bank (or
for his entire period of employment with the Bank if less than five calendar
years).
 
(b) Notwithstanding anything herein contained to the contrary, any payments to
the Officer by the Bank, whether pursuant to this agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. sec. 1828(k), and any
regulations promulgated thereunder.
 
(c) Notwithstanding anything herein contained to the contrary, if the Officer is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under
section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. sec. 1818(e)(3) or
1818(g)(1), the Bank’s obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate
proceedings.  If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Officer all or part of the compensation withheld
while the Bank’s obligations hereunder were suspended and (ii) reinstate, in
whole or in part, any of the obligations which were suspended.
 
(d) Notwithstanding anything herein contained to the contrary, if the Officer is
removed and/or permanently prohibited from participating in the conduct of the
Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the FDI
Act, 12 U.S.C. sec. 1818(e)(4) or (g)(1), all prospective obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights and obligations of the Bank and the Officer shall not be
effected.
 
(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C.  sec. 1813(x)(1)), all prospective obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Bank and the Officer shall not be effected.
 
(f) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Comptroller of the Currency  or his designee or the Federal
Deposit Insurance Corporation ("FDIC"), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the FDI Act, 12 U.S.C. sec. 1823(c); (ii) by the
Comptroller of the Currency or his designee at the time such Comptroller or
designee approves a supervisory merger to resolve problems related to the
operation of the Bank or when the Bank is determined by such Comptroller to be
in an unsafe or unsound condition.  The vested rights and obligations of the
parties shall not be affected.
 
If and to the extent any of the foregoing provisions shall cease to be required
by applicable law, rule or regulation, the same shall become inoperative as
though eliminated by formal amendment of this Agreement.
 
Section 22.                      Guaranty.
 
The Holding Company hereby irrevocably and unconditionally guarantees to the
Officer the payment of all amounts, and the performance of all other
obligations, due from the Bank in accordance with the terms of this Agreement as
and when due without any requirement of presentment, demand of payment, protest
or notice of dishonor or nonpayment.  For purposes of this section 22, the
application of sections 21(a), (c), (d), (e) or (f) to the Bank shall have no
effect on the Holding Company's obligations hereunder.
 
Section 23.                      Maximum Limitations on Severance Benefits.
 
Notwithstanding anything in this Agreement to the contrary, in the event that
the payments provided to the Officer (or in the event of his death, to his
estate) under this Agreement constitute an "excess parachute payment" under
section 280G of the Code, such payments shall be limited to the lesser of the
following:
 
(a) 2.99 times his average compensation (including salary, bonuses, amounts
contributed on behalf of the Officer to any employee benefit plans and programs
and compensation plans and programs maintained for the benefit of the Holding
Company's officers and employees and any other cash or non-cash compensation
paid to the Officer) for the period of five taxable years ending immediately
prior to his termination of employment; or
 
(b) whichever of the following amounts yields the larger net payment to the
Officer, after provision for the tax (if any) imposed under section 4999 of the
Code:
 
(i) the amount determined under section 23(a); or
 
(ii) the maximum amount (if any) which may be paid to the Officer hereunder
without giving rise to any tax under section 4999 of the Code;
 
as determined by the Officer in his sole discretion.
 
Section 24.                      Gender Neutral.
 
All words in this Agreement importing the masculine gender shall be deemed
equally to refer to the feminine or neuter.
 
Section 25.                      Compliance with Section 409A of the Code.
 
The Officer, the Bank and the Holding Company acknowledge that each of the
payments and benefits promised to the Officer under this Agreement must either
comply with the requirements of section 409A of the Code ("Section 409A") and
the regulations thereunder or qualify for an exception from compliance.  To that
end, the Officer, the Bank and the Holding Company agree that:
 
(a)           the expense reimbursements described in section 7 and legal fee
reimbursements described in section 14 are intended to satisfy the requirements
for a "reimbursement plan" described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
 
(b)           the payment described in section 8(b)(i) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Bank’s customary payment
timing arrangement;
 
(c)           the benefits and payments described in section 8(b)(ii) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms; and
 
(d)           the welfare benefits provided in kind under section 8(b)(iii) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not
includible in gross income.
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Officer’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Officer’s earliest separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h))
and, if the Officer is a specified employee (within the meaning of Treasury
Regulation section 1.409A-1(i)) on the date of his separation from service, the
first day of the seventh month following the Officer’s separation from
service.  Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section 409A.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank and the Holding Company have caused this Agreement
to be executed and the Officer has hereunto set his hand, all as of the day and
year first above written.
 
________________________________________
 
[Name]
 
ATTEST:                                                                      THE
DIME SAVINGS of WILLIAMSBURGH
 
By________________________
Secretary
[Seal]                                                        By_______________________________
 
Name: Vincent F.  Palagiano
 
Title: Chairman of the Board & CEO
 
ATTEST:                                                                      DIME
COMMUNITY BANCSHARES, INC.
 
By________________________
Secretary
[Seal]                                                        By_______________________________
 
Name: Vincent F.  Palagiano
 
Title: Chairman of the Board & CEO
 

 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK  )
 

 
 

--------------------------------------------------------------------------------

 

 : ss.:  )
 

 
 

--------------------------------------------------------------------------------

 

 COUNTY OF KINGS  )
 
On this____ day of ______, l9__, before me personally came
___________________________, to me known, and known to me to be the individual
described in the foregoing instrument, who, being by me duly sworn, did depose
and say that he resides at the address set forth in said instrument, and that he
signed his name to the foregoing instrument.
 
___________________________________
 
Notary Public
 
STATE OF NEW YORK  )
 
 : ss.:  )
 
 COUNTY OF KINGS  )
 
On this___ day of _______, 19__, before me personally came Vincent F.  Palagiano
to me known, who, being by me duly sworn, did depose and say that he resides at
44 Direnzo Court, Staten Island N.Y.  10309, that he is a member of the Board of
Directors of THE DIME SAVINGS BANK OF WILLIAMSBURGH, the savings bank described
in and which executed the foregoing instrument; that he knows the seal of said
mutual savings bank; that the seal affixed to said instrument is such seal; that
it was so affixed by authority of the Board of Directors of said savings bank;
and that he signed his name thereto by like authority.
___________________________________
 
Notary Public
 
STATE OF NEW YORK  )
 
 : ss.:  )
 
 COUNTY OF KINGS  )
 
On this ____day of _______, 19__, before me personally came Vincent
F.  Palagiano, to me known, who, being by me duly sworn, did depose and say that
he resides at 44 Direnzo Court, Staten Island, N.Y.  10309, that he is a member
of the Board of Directors of DIME COMMUNITY BANCSHARES, INC., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of said corporation; that the seal affixed to said instrument is such seal; that
it was so affixed by order of the Board of Directors of said corporation; and
that he signed his name thereto by like order.
 
___________________________________
 
Notary Public
 

 
 

--------------------------------------------------------------------------------

 
